TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00658-CR
                                      NO. 03-11-00659-CR



                              David Preston Campbell, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
   NOS. CR22,208 & CR22,209, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               In the above causes, appellant David Preston Campbell was convicted of the offenses

of burglary of a building and theft and, for each offense, was sentenced to 18 months’ confinement

in state jail, with the sentences to run concurrently. Campbell filed a notice of appeal from each

judgment of conviction. In each cause, appellant’s brief was due on March 25, 2013.

               Instead of filing appellant’s brief, counsel for appellant has filed a motion to abate

the appeal in each cause. In the motions, counsel represents that Campbell has served the entirety

of his sentence and that the only issue on appeal that counsel intended to raise, whether Campbell

had received the appropriate amount of jail-time credit for his sentences, is now moot. Accordingly,

counsel intends to file a motion to dismiss the appeal in each cause. However, counsel further

represents that he has been unable to locate Campbell in order to obtain Campbell’s signature on
the motions to dismiss. See Tex. R. App. P. 42.2(a) (requiring appellant’s signature on motion to

voluntarily dismiss appeal in criminal case). Counsel asks that we abate the appeals in order to allow

counsel more time to locate his client.

               In each cause, we grant counsel’s motion and abate the appeal. No later than June 10,

2013, counsel is ordered to file either a proper motion to dismiss the appeal or a status report

explaining why the motion to dismiss has not been filed. Because appellant’s brief remains overdue

at this time, failure to file a motion or status report by the deadline may result in referral of these

causes to the district court for a hearing pursuant to Rule 38.8. See Tex. R. App. P. 38.8(b).




Before Justices Puryear, Pemberton and Rose

Abated

Filed: May 10, 2013

Do Not Publish




                                                  2